Judgment and the order entered following hearing as to voluntariness of statements made by defendant as ordered by this court, 24 A D 2d 1074, unanimously affirmed. (Appeal from judgment of Jefferson County Court convicting defendant of criminal negligence and driving while intoxicated. Resubmission to court after order of Jefferson County Court holding that defendant’s confession or admissions of the defendant were voluntarily made beyond reasonable doubt, and properly submitted to trial jury for its consideration, and denying certain motions.) Present — Williams, P. J., Goldman, Henry, Del Vecchio and Marsh, JJ.